Mr. Justice Douglas,
dissenting.
I would grant this petition on the fourth question. It concerns the apparent practice of Internal Revenue agents in examining taxpayers and using the evidence obtained in criminal prosecutions when the taxpayers are given no warning as-to their rights, including the right to have an attorney present. This is not an in-custody case, but it is a coercive examination of a taxpayer at a critical preliminary hearing, so to speak, and the question presented apparently is a recurring one.